Citation Nr: 1020012	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that February 2007 decision, 
the RO, in pertinent part, granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
evaluation.  

In March 2010, the Veteran testified during a hearing before 
the undersigned.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the hearing before the undersigned, the Veteran 
requested a remand of this matter, arguing that his service-
connected bilateral hearing loss had worsened significantly 
since the January 2007 VA examination.  His statements are 
deemed credible.  In addition, the Veteran is considered 
competent to report the observable manifestations of his 
claimed disability.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).   

However, the evaluation of hearing loss requires audiometric 
results in compliance with 38 C.F.R. § 4.85 (2009).  Lay 
statements regarding severity of symptomatology are not 
sufficient to support the assignment of an increased rating.  
Rather, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Veteran 
should be provided an opportunity to report for a current VA 
examination to ascertain the current status of his service-
connected bilateral hearing loss.  

The Veteran must be advised of the importance of reporting to 
the scheduled examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to report.  See 38 C.F.R. § 3.655 (2009).

In addition, there are potentially relevant outstanding VA 
treatment records that should be associated with the 
Veteran's claims file.  In statements of record, the Veteran 
indicated that he received medical treatment for the claimed 
disabilities from the VA medical center located in Nashville 
and the CBOC located in Chattanooga.  Recent VA medical 
records through May 2008 are associated with the claims file.  
While it is unclear if such VA treatment records exist, the 
Veteran has identified enough information to perform a search 
for such records.  See 38 C.F.R. § 3.159(c)(2)(i) (2009) 
(noting that for a search for VA records the claimant must 
provide enough information to identify and locate the 
existing records, including approximate time frames and the 
condition for which medical treatment was provided).

It is further noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, while this matter is being remanded 
for other reasons, VA should undertake reasonable efforts to 
search for these records so they can be associated with the 
Veteran's VA claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain the 
Veteran's VA outpatient treatment 
records for the period since May 2008.  

2.  Thereafter, the RO/AMC should 
schedule the Veteran for a VA 
audiological examination to assess the 
nature and severity of his service-
connected hearing loss disability.  The 
examination should be scheduled at a 
facility near the Veteran's home, to 
the extent possible.  The claims file 
and a copy of this remand must be made 
available to the examiner.  The 
examiner should note in the examination 
report that the claims file has been 
reviewed.  

Any appropriate evaluations, studies, 
and testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report.  The examiner is also asked to 
comment on the impact of the Veteran's 
disability, if any, on employment and 
activities of daily life.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



